Case 1:17-cv-05353-GBD-HBP Document 32 Filed 10/09/18 Page 1 of 2




October 9, 2018


SUBMITTED VIA ECF
The Honorable George B. Daniels
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St., Courtroom 11A
New York, NY 10007

Re: Parker v. United Industries Corporation, No. 17-cv-5353-GBD
    Joint Motion to Continue October 16, 2018 Conference

Dear Judge Daniels:

        Defendant United Industries Corporation, together with Plaintiff’s counsel, request by this
letter motion that this Court continue the Conference currently scheduled for October 16, 2018 to a
date on or after January 15, 2019.

        After the Parties first met with this Court for a Case Management Conference on March 14,
2018, this Court scheduled a follow-up Conference for October 16, 2018, which was also to
correspond with the close of fact discovery. (See March 14, 2018 Minute Entry). Subsequently, this
Court referred the case to Magistrate Judge Henry Pitman for handling of General Pretrial and
Specific Non-Dispositive Motion/Dispute issues. Recently, pursuant to that authority, Magistrate
Judge Pitman entered a Revised Scheduling Order changing the deadline for completion of all non-
expert discovery to January 15, 2019, and suggesting that date as the “proposed date for new case
management hearing.” (Doc. 31.)

        The Parties jointly believe that a follow-up conference will be more productive if it occurs
following the completion of fact discovery. Accordingly, consistent with the Revised Scheduling
Order, the Parties jointly request that this Court continue the October 16, 2018 Conference until a
date on or subsequent to the January 15, 2019 date for the completion of fact discovery.

       Respectfully submitted,

                                              /s/ Ronie M. Schmelz
                                              Ronie M. Schmelz
                                              Counsel for Defendant United Industries Corporation


                                              /s/ Yitzchak Kopel
                                              Yitzchak Kopel
                                              Counsel for Plaintiff Nicholas Parker

RMS:sm
Case 1:17-cv-05353-GBD-HBP Document 32 Filed 10/09/18 Page 2 of 2


                                                                            The Honorable George B. Daniels
                                                                                           October 9, 2018
                                                                                                     Page 2




                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 9, 2018, a copy of the foregoing JOINT MOTION TO
CONTINUE OCTOBER 16, 2018 CONFERENCE was filed electronically. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system. Parties may access this
filing through the Court’s system.

                                                /s/ Ronie M. Schmelz
                                                Ronie M. Schmelz
                                                Tucker Ellis LLP
                                                515 South Flower Street
                                                Forty-Second Floor
                                                Los Angeles, CA 90071=2223
                                                Telephone: 213.430.3375
                                                Facsimile: 213.430.3409
                                                Email: ronie.schmelz@tuckerellis.com

                                                Counsel for Defendant United Industries Corporation




3950220.1
